                                                Entered on Docket
                                                July 31, 2020
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA
 1   Mark Punzalan (CA Bar No. 247599)
     Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com        The following constitutes the order of the Court.
 3   Shinhong Byun (CA Bar No. 264129)     Signed: July 31, 2020
     Email: shinhong@chanpunzalan.com
 4   CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
 5   San Mateo, CA 94403
     Telephone: 650.362.4150
 6   Facsimile: 650.362.4151                  ___________________________________________
                                                 William J. Lafferty, III
                                                 U.S. Bankruptcy Judge
 7   Attorneys for Debtor,
     Debtor in Possession and Sajid Sohail
 8

 9

10                              UNITED STATES BANKRUPTCY COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13    In re:                                          Bankruptcy Case No. 19-41283 (WJL)

14    JADOOTV, INC.,                                  Chapter 11

15
                                   Debtor.
16

17

18                                                    ORDER GRANTING THIRD INTERIM
                                                      APPLICATION FOR COMPENSATION AND
19                                                    REIMBURSEMENT OF EXPENSES FOR
                                                      CHAN PUNZALAN LLP FOR THE PERIOD
20                                                    OF FEBRUARY 14, 2020 TO JULY 3, 2020

21                                                    Date: July 29, 2020
                                                      Time: 10:30 a.m. (Pacific Time)
22                                                    Place: (Telephonic Hearing)
                                                             United States Bankruptcy Court
23                                                           Courtroom 220
                                                             1300 Clay Street
24                                                           Oakland, CA 94612

25

26

27

28


 Case: 19-41283      Doc# 296     Filed: 07/31/20    Entered: 07/31/20 12:26:24     Page 1 of
                                               4
 1           Upon the Application, dated July 8, 2020 [Dkt. No. 284] (the “Application”), 1 of Chan

 2   Punzalan LLP (the “Applicant”), counsel to JadooTV, Inc., debtor and debtor in possession in the

 3   above-referenced chapter 11 reorganization case (the “Debtor”) and Sajid Sohail, pursuant to sections

 4   330 and 331 of title 11 of the United States Code (the “Bankruptcy Code”), for approval of fees and

 5   expenses incurred by Applicant during the period of February 14, 2020 to July 3, 2020 (the “Interim

 6   Fee Period”), as more fully set forth in the Application; and this Court having jurisdiction to consider

 7   the Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Order

 8   Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24 and B.L.R.

 9   5011-1(a); and consideration of the Application and the requested relief being a core proceeding

10   pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§

11   1408 and 1409; and due and proper notice of the Application having been provided to the parties listed

12   therein, and it appearing that no other or further notice need be provided; and this Court having

13   reviewed the Application, the Punzalan Declaration filed in support of the Application on July 8, 2020

14   [Dkt. No. 285], and the Supplemental Memorandum to the Application filed on July 23, 2020 [Dkt.

15   No. 291]; and this Court having held a hearing on the Application at the above-referenced date and

16   time with appearances as noted on the record; and this Court having determined that the legal and

17   factual bases set forth in the Application establish just cause for the relief granted herein; and it

18   appearing that the relief requested in the Application is in the best interests of the Debtor, its estate,

19   creditors, shareholders, and all parties in interest; and upon all of the proceedings had before this Court

20   and after due deliberation and sufficient cause appearing therefor,

21           IT IS HEREBY ORDERED THAT:

22           1.      The Application is granted as provided herein.

23           2.      The Applicant is allowed $134,782.50, on an interim basis, in compensation for services

24   rendered to the Debtor during the Interim Fee Period.

25           3.      The Applicant is allowed reimbursement of $1,087.60, on an interim basis, in actual and

26   necessary expenses incurred on behalf of the Debtor during the Interim Fee Period.

27
     1
28     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
     terms in the Application.


 Case: 19-41283        Doc# 296      Filed: 07/31/20      Entered: 07/31/20 12:26:24         Page 2 of
                                                  4
 1          4.      The Debtor is authorized to pay the Applicant the amount of $135,870.10, the sum of the

 2   approved fees in the amount of $134,782.50 and expenses in the amount of $1,087.60.

 3          5.      This Court shall retain jurisdiction to hear and determine all matters arising from or

 4   related to the implementation, interpretation, or enforcement of this Order.

 5

 6                                           ** END OF ORDER **

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case: 19-41283       Doc# 296      Filed: 07/31/20    Entered: 07/31/20 12:26:24     Page 3 of
                                                 4
 1                                          Court Service List

 2   All ECF Parties

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case: 19-41283        Doc# 296   Filed: 07/31/20   Entered: 07/31/20 12:26:24   Page 4 of
                                               4
